DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on December 23, 2021. Claims 1-5 and  7-9 have been amended. Claim 10 has been canceled.

Allowable Subject Matter
Claims 1-9 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claim 1, the closest prior art Nagai (US 2005/0040262 A1), Cesak (US 2006/0102741 A1), Charpie (US 2009/0179081 A1), and Lee (US 2016/0050852 A1) disclose most of the claimed elements. However, the combination of these references fails to teach elements: “a display fixedly arranged on a lower portion of the hollow operating rod via a second fastener, an optical fiber arranged in an internal cavity of the upward connecting rod and in the optical fiber tube, the optical fiber connecting the video optical transceiver to the display”. The Examiner found no additional reference that would render the claimed invention obvious without impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752